JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. As the district court held, appellant’s claim based on his request for records containing statutory formulations and implementing regulations was barred by his failure to exhaust administrative remedies. Although the administrative exhaustion requirement is not jurisdictional, failure to exhaust nevertheless precludes judicial review where, as in this case, the purposes of administrative exhaustion and the particular administrative scheme support such a bar. See Hidalgo v. FBI, 344 F.3d 1256, 1258 (D.C.Cir.2003). With respect to appellant’s remaining claims, the district court properly held appellee’s search was adequate given the specific nature of appellant’s request. See Meeropol v. Meese, 790 F.2d 942, 956 (D.C.Cir.1986). Nor did the district court abuse its discretion in granting appellee’s motion to strike.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.